UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1481


CLIFTON LEON WEBB,

                Plaintiff - Appellant,

          v.

THE UNIVERSITY OF NORTH CAROLINA AT CHAPEL HILL, a body
politic and corporate institution of the State of North
Carolina; GENA J. CARTER, sued in her individual and
official   capacities;  DARIUS DIXON, Individually; BEN
TRIPLETT, Individually,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Loretta C. Biggs,
District Judge. (1:15-cv-00268-LCB-JEP)


Submitted:   November 30, 2016            Decided:   January 4, 2017


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Heydt Philbeck, Sr., BAILEY & DIXON, LLP, Raleigh, North
Carolina, for Appellant. Roy Cooper, Attorney General of North
Carolina,   Joseph  A.   Newsome,  Assistant Attorney General,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Clifton     Leon    Webb       appeals      the   district        court’s    order

granting Defendants’ motion to dismiss Webb’s complaint alleging

claims under 42 U.S.C. §§ 1981, 1983 (2012), and Title VII of

the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e

to   2000e-17    (West       2008    &   Supp.    2016)      (Title     VII).      Webb

challenges on appeal only the district court’s dismissal of his

Title   VII     retaliation         claim.       We    have        considered    Webb’s

arguments and find no reversible error.                     Accordingly, we affirm

for the reasons stated by the district court.                       See Webb v. Univ.

of N.C., No. 1:15-cv-00268-LCB-JEP (M.D.N.C. Mar. 30, 2016).                          We

dispense      with    oral    argument       because        the    facts   and    legal

contentions     are   adequately         presented     in    the    materials     before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                             2